In an action to recover damages for wrongful death and conscious *274pain and suffering, the defendants appeal from an order of the Supreme Court, Queens County (Price, J.), dated December 21, 1999, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the defendants’ contention, the Supreme Court correctly found that there is an issue of fact as to whether they had notice of the alleged dangerous condition which caused the decedent’s fall (see, Osorio v Wendell Terrace Owners Corp., 276 AD2d 540; McLaughlan v Waldbaums, Inc., 237 AD2d 335; Lande v New York City Bd. ofEduc., 222 AD2d 656; Columbo v James River, II, Inc., 197 AD2d 760). Accordingly, the defendants’ motion for summary judgment was properly denied. O’Brien, J. P., Sullivan, Krausman, Goldstein and Schmidt, JJ., concur.